Exhibit 10.4

HILB, ROGAL AND HAMILTON COMPANY

EMPLOYEE

NON-QUALIFIED STOCK OPTION AGREEMENT




THIS AGREEMENT dated as of the 6th day of May, 2003, between Hilb, Rogal and
Hamilton Company, a Virginia corporation (the “Company”), and Martin L. Vaughan,
III (“Optionee”), is made pursuant and subject to the provisions of the
Company’s 2000 Stock Incentive Plan, as amended (the “Plan”), a copy of which is
attached.  All terms used herein that are defined in the Plan shall have the
same meaning given them in the Plan.

1.

Grant of Option.  Pursuant to the Plan, the Company, on May 6, 2003, granted to
Optionee, subject to the terms and conditions of the Plan and subject further to
the terms and conditions herein set forth, the right and option to purchase from
the Company all or any part of an aggregate of 26,000 shares of the common stock
of the Company (“Common Stock”) at the Option price of $36.35 per share.  Such
Option will be exercisable as hereinafter provided.

2.

Terms and Conditions.  This Option is subject to the following terms and
conditions:

(a)

Expiration Date.  The “Expiration Date” of this Option is May 6, 2010.

(b)

Exercise of Option.  Except as provided in paragraphs 3, 4, 5 and 10, this
Option shall be exercisable with respect to twenty-five percent (25%) of the
aggregate number of shares covered by this Option for each one (1) full year, up
to a total of four (4) full years, that Optionee continues to be employed by the
Company after the date of this Agreement.  Once this Option has become
exercisable with respect to any portion of the total number of shares in
accordance



--------------------------------------------------------------------------------

with the preceding sentence, it shall continue to be exercisable with respect to
such shares until the termination of Optionee’s rights hereunder pursuant to
paragraphs 3, 4 or 5, or until the Expiration Date.  A partial exercise of this
Option shall not affect Optionee’s right to exercise subsequently this Option
with respect to the remaining shares that are exercisable, subject to the
conditions of the Plan and this Agreement.


(c)

Method of Exercising and Payment for Shares.  This Option may be exercised only
by written notice delivered to the attention of the Company’s Secretary at the
Company’s principal office in Glen Allen, Virginia.  The written notice shall
specify the number of shares being acquired pursuant to the exercise of the
Option when such Option is being exercised in part in accordance with
subparagraph 2(b) hereof.  The exercise date shall be the date such notice is
received by the Company.  Such notice shall be accompanied by payment of the
Option price in full for each share (a) in cash (United States dollars) or by
cash equivalent acceptable to the Company, or (b) by a cashless exercise
pursuant to Section IX(2) of the Plan.

(d)

Nontransferability.  This Option is nontransferable except, in the event of the
Optionee’s death, by will or by the laws of descent and distribution subject to
the terms hereof.  During Optionee’s lifetime, this Option may be exercised only
by Optionee.

3.

Exercise in the Event of Death.  This Option shall be exercisable in full in the
event that Optionee dies while employed by the Company or an Affiliate and prior
to the Expiration Date of this Option.  In that event, this Option may be
exercised by Optionee’s estate, or the person or persons to whom his rights
under this Option shall pass by will or the laws of descent and distribution.
 Optionee’s estate or such persons must exercise this Option, if at all, within
one year of the date of Optionee’s death or during the remainder of the period
preceding



--------------------------------------------------------------------------------

the Expiration Date, whichever is shorter, but in no event may the Option be
exercised prior to the expiration of six (6) months from the date of the grant
of the Option.

4.

Exercise in the Event of Permanent and Total Disability.  This Option shall be
exercisable in full if Optionee becomes permanently and totally disabled (within
the meaning of Section 22(e)(3) of the Code) while employed by the Company or an
Affiliate and prior to the Expiration Date of this Option.  In that event,
Optionee must exercise this Option, if at all, within one year of the date he
becomes disabled or during the remainder of the period preceding the Expiration
Date, whichever is shorter, but in no event may the Option be exercised prior to
the expiration of six (6) months from the date of the grant of the Option.

5.

Exercise After Termination of Employment.  In the event that the Optionee
retires from employment with the Company after attaining age 62 and serving at
least 10 consecutive years with the Company or an Affiliate or predecessor
thereof, then this Option shall be exercisable in full but must be exercised by
the Optionee, if at all, within one year following his retirement date or during
the remainder of the period preceding the Expiration Date, whichever is shorter,
but in no event may the Option be exercised prior to the expiration of six (6)
months from the date of the grant of the Option.  In all events other than those
events addressed in paragraphs 3 or 4 or the foregoing sentence of this
paragraph 5, in which Optionee ceases to be employed by the Company:
 (a) Optionee may exercise the Option in whole or in part with respect to that
number of shares which are exercisable by him under paragraph 2(b) above on the
date his employment terminated, and (b) this Option must be exercised by
Optionee, if at all, within ninety (90) days following the date upon which he
ceases to be employed by the Company or during the remainder of the period
preceding the Expiration Date, whichever is



--------------------------------------------------------------------------------

shorter, but in no event may the Option be exercised prior to the expiration of
six (6) months from the date of the grant of the Option.

6.

Fractional Shares.  Fractional shares shall not be issuable hereunder, and when
any provision hereof may entitle Optionee to a fractional share such fraction
shall be disregarded.

7.

No Right to Continued Employment.  This Option does not confer upon Optionee any
right with respect to continuance of employment by the Company or an Affiliate,
nor shall it interfere in any way with the right of the Company or an Affiliate
to terminate his employment at any time.

8.

Investment Representation.  Optionee agrees that, unless such shares previously
have been registered under the Securities Act of 1933, as amended (the
“Securities Act”):  (i) any shares purchased by him hereunder will be purchased
for investment and not with a view to distribution or resale and (ii) until such
registration, certificates representing such shares may bear an appropriate
legend to assure compliance with the Securities Act.  This investment
representation shall terminate when such shares have been registered under the
Securities Act.

9.

Change in Capital Structure.  Subject to any required action by the shareholders
of the Company, the number of shares of Common Stock covered by this Option, and
the price per share thereof, shall be proportionately adjusted by the Company
for any increase or decrease in the number of issued and outstanding shares of
Common Stock of the Company resulting from any stock dividend (but only on the
Common Stock), stock split, combination, reclassification, recapitalization or
general issuance to holders of Common Stock of rights to purchase Common Stock
at substantially below its then fair market value, or any change in the number
of such



--------------------------------------------------------------------------------

shares outstanding effected without receipt of cash or property or labor or
services by the Company, or any spin-off or other distribution of assets to
shareholders.

In the event of a change in the Common Stock of the Company as presently
constituted, which is limited to a change of all or a part of its authorized
shares without par value into the same number of shares with a par value, or any
subsequent change into the same number of shares with a different par value, the
shares resulting from any such change shall be deemed to be the Common Stock
within the meaning of the Plan.

The grant of this Option pursuant to the Plan shall not affect in any way the
right or power of the Company to make adjustments, reclassifications,
reorganizations or changes of its capital or business structure or to merge or
to consolidate or to dissolve, liquidate or sell, or transfer all or any part of
its business or assets.

10.

Change of Control.  Notwithstanding any other provision of this Agreement to the
contrary, in the event of a Change of Control, the provisions of Section XIII(3)
of the Plan shall apply to this Option.

11.

Forfeiture of Certain Gains.  

(a)

Termination for Cause.  If Optionee’s employment is terminated for “Cause”
within one year of any exercise of this Option, in whole or in part, the
Optionee shall pay to the Company an amount equal to the gain realized by
Optionee from such exercise represented by the excess of the Fair Market Value
on the date of exercise over the Option price multiplied by the number of shares
purchased, without regard to any subsequent market price increase or decrease
(“Option Gain”).  For purposes of this paragraph, “Cause” shall have the meaning
ascribed to it in any employment agreement between the Optionee and the Company
that is in effect at the time of termination and, if no such agreement exists,
it shall mean:



--------------------------------------------------------------------------------

(i)

the willful and continued failure of the Optionee to perform substantially the
Optionee's duties with the Company or one of its affiliates (other than any such
failure resulting from incapacity due to physical or mental illness), after a
written demand for substantial performance is delivered to the Optionee by the
Company which specifically identifies the manner in which the Company believes
that the Optionee has not substantially performed the Optionee's duties, or

(ii)

the willful engaging by the Optionee in illegal conduct or gross misconduct
which is materially and demonstrably injurious to the Company.

(b)

Forfeiture if Optionee Engages in Certain Activities.  If Optionee engages in
any activity in competition with any activity of the Company, or inimical,
contrary or harmful to the interests of the Company, including but not limited
to (i) accepting employment with or serving as a consultant advisor or in any
other capacity to an employer that is in competition with or acting against the
interests of the Company, (ii) disclosing or misusing any confidential
information or material concerning the Company or (iii) participating in any
hostile takeover attempt, then (1) this Option shall terminate effective the
date on which Optionee enters into such activity, unless terminated sooner by
operation of another term on condition of this Agreement or the Plan, and
(2) the Optionee shall pay to the Company an amount equal to the Option Gain
realized by Optionee from any exercise of this Option, in whole or i n part,
within one year of the date such activity began.

(c)

Right of Set-off.  Optionee hereby consents to a deduction from any amounts owed
by the Company to Optionee from time to time (including amounts owed as wages or
other compensation, fringe benefits or vacation pay, to the extent of any
amounts Optionee owes the Company under paragraphs 11(a) and (b).  Whether or
not the Company elects to make any set-off in whole or in part, if Company does
not recover by means of set-off the full amount owed by



--------------------------------------------------------------------------------

Optionee under paragraphs 10(a) and (b), Optionee agrees to immediately pay the
unpaid balance to the Company.

12.

Governing Law.  This Agreement shall be governed by and construed and enforced
in accordance with the laws of the Commonwealth of Virginia, except to the
extent that federal law shall be deemed to apply.

13.

Conflicts.  In the event of any conflict between the provisions of the Plan as
in effect on the date hereof and the provisions of this Agreement, the
provisions of the Plan shall govern.  All references herein to the Plan shall
mean the Plan as in effect on the date hereof.

14.

Optionee Bound by Plan. Optionee hereby acknowledges receipt of a copy of the
Plan and agrees to be bound by all the terms and provisions thereof.

15.

Binding Effect. Subject to the limitations stated above and in the Plan, this
Agreement shall be binding upon and inure to the benefit of the legatees,
distributes, and personal representatives of Optionee and the successors of the
Company.

16.

Gender.  All pronouns used herein shall be deemed to refer to either the male or
female as appropriate.

IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by a duly
authorized officer, and Optionee has affixed his signature hereto.




OPTIONEE:

HILB, ROGAL AND HAMILTON COMPANY










/s/ Martin L. Vaughan, III  

By:       _/s/ Walter L. Smith_______               ______

Martin L. Vaughan, III

Title:

Senior Vice President, General Counsel

and Secretary


